AVERY, J., dissents.
On the refusal of the court to hold the answer frivolous no appeal lay, but the plaintiffs should have had their exception noted in the record; and if they should lose the case at the trial term, this exception would then come up, or they could likewise raise it at that term, after an adverse verdict, by a motion non obstante veredicto.Cui bono appeal, when the injury to the plaintiffs is merely a delay till the next term, and that delay cannot be avoided, but may be increased by an appeal? To refuse to hold an answer or demurrer frivolous, if it is clearly such, is error, of course, and subject to review, but the injury is one which can be cured by an appeal from the final judgment, and therefore no appeal lies in this fragmentary (843) manner. Indeed, this is somewhat like the erroneous granting of a continuance from which no appeal lies, because the judgment on appeal cannot cure the wrong which is the postponement of the judgment. Cases cited in Clark's Code, p. 561; Wagon Co. v *Page 531 Bostic, ante, 758. It is argued, however, that it would save the expense of a trial on the merits if an appeal is allowed in such cases, and the court on the appeal should hold the answer or demurrer frivolous. This point might have weight if on such appeal the answer or demurrer would necessarily be held frivolous, but the presumption on the contrary is in favor of the correctness of the ruling below. Exactly the same argument was used to sustain the proposition that an appeal should lie from the refusal to dismiss an action, but this Court has uniformly and repeatedly held that no appeal lies from a refusal to dismiss. See cases collected in Clark's Code, pp. 559, 560, and supplement to same, p. 838. To permit such fragmentary appeals would overwhelm this Court with business properly belonging in the Superior Court, would protract litigation and would bring up many appeals which would become unnecessary by the final result being in favor of the party who might desire to bring up the interlocutory judgment for review.
Besides, the very point herein presented has been already virtually decided three times in this Court. In Hull v. Carter, 83 N.C. 249,Dillard, J., in speaking of the "right to appeal from the refusal of the court below to hold an answer frivolous" (though it was not necessary to pass upon the point directly, as the answer was held not frivolous), says the Court has "a strong impression that such refusal is not appealable." This intimation was cited and approved in Turlington v.Williams, 84 N.C. 125. To the same purport is the intimation of Ashe, J., in Brogden v. Henry, 83 N.C. 274. These (844) cases seem to have been taken as settling the law, as no appeal until the present has since come up questioning the correctness of the ruling in those cases.
Though for the reasons given the appeal must be dismissed, the Court may pass on the point presented, as it has sometimes (though rarely) done if circumstances justify it. Hinton v. Ins. Co., 116 N.C. 22, citing MillingCo. v. Finlay, 110 N.C. 411; State v. Wylde, ib., 500. In the present case the answer admits the indebtedness sued on, but alleges that the defendant turned over to the plaintiffs an insurance policy on a stock of goods, which had been destroyed by fire, to collect and pay the indebtedness due plaintiffs, and that the plaintiffs so negligently delayed to collect that the amount due on the policy was attached by another creditor of the defendant and applied to a debt due such other creditor by the defendant. This presents no serious defense, and the answer should properly have been held frivolous, under The Code, sec. 388. Weil v.Uzzell, 92 N.C. 515; Bell v. Howerton, 111 N.C. 69. Because in this case there was error in refusing to hold the answer frivolous is no reason, however, to depart *Page 532 
from the settled practice that an appeal does not lie from such refusal.
Appeal Dismissed.
Cited: Thurber v. Loan Assn., ante, 131; Abbott v. Hancock, 123 N.C. 90;Morgan v. Harris, 141 N.C. 360; Parker v. R. R., 150 N.C. 435.
(845)